DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 18 are drawn to a lockset. However, the claim fails to provide any element that can perform a lock or latch function, since the claim is directed to a “lockset”. Correction is required

Claim 1 also requires the limitation “1st magnet assembly”. At the instant, it is unclear with respect to what the magnet assembly claimed is a “first” magnet assembly. Furthermore, the claim requires coupling and decoupling positions, so, it raises the question about “is this magnet assembly configured to engage something”? Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP H05340149 to Miyai.

    PNG
    media_image1.png
    666
    1775
    media_image1.png
    Greyscale

Miyai discloses a lockset configured for mounting in a door having a free edge. The lockset comprises a mortise case (4) configured for mounting within the door, the mortise case including a faceplate (41) configured for mounting to the free edge, the faceplate defining a reference plane including a reference point (at 40) having a fixed location relative to the faceplate.
The lockset also comprises a first magnet assembly (90) movably mounted in the mortise case adjacent the faceplate. The first magnet assembly comprises a first plurality of magnets (N and S), wherein each magnet of the first plurality of magnets has a first pole and a second pole of an opposite polarity as the first pole. The first plurality of magnets 
The lockset further comprises a manual actuator (7) movably mounted to the mortise case, wherein the manual actuator is operably coupled with the first magnet assembly such that actuation of the manual actuator moves the first magnet assembly from a coupling position to a decoupling position; and wherein movement of the first magnet assembly between the coupling position and the decoupling position alters a polarity of the magnetic field at the reference point.

The first magnet assembly moves linearly between the coupling position and the decoupling position along a movement axis; and wherein the first magnet and the second magnet (51, 52) are offset from one another along the movement axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H05340149 to Miyai in view of DE 2455520 to Gordon.  


    PNG
    media_image2.png
    675
    1323
    media_image2.png
    Greyscale

Gordon teaches that it is well known in the art to provide a fist magnet assembly that consist of a 1st plurality of the first magnets (S’) and a plurality of second magnets (N’), and wherein the plurality of first magnets and the plurality of second magnets alternate along a movement axis. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 1st magnet assembly described by Miyai as one comprising a plurality of 1st and 2nd magnets, as taught by Gordon, in order to add more magnetic securement.

Claims 9-13, 17-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H05340149 to Miyai in view of US Pat No 5,377,513 to Miyamoto et al (Miyamoto).
Miyai discloses a 3rd magnet (31) that interact with the 1st and 2nd magnets of the magnet assembly. Miyai fails to disclose that the 3rd magnet is located on a strikebox. Miyai illustrates that the 3rd magnet is located on an open space.

    PNG
    media_image3.png
    760
    656
    media_image3.png
    Greyscale

Miyamoto teaches that it is well known in the art to provide a magnet (18) within a strikebox (17) that interacts with another magnet (15).
rd magnet described by Miyai within a strikebox, as taught by Miyamoto, in order to secure and protect the magnet.

Also, Miyai fails to clearly disclose that the door slides. However, Miyai device is capable of being used in either one of a swing or a sliding door arrangement.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H05340149 to Miyai in view of US Pat No 5,377,513 to Miyamoto et al (Miyamoto) and further in view of DE 2455520 to Gordon.
Miyai, as modified by Miyamoto, fails to disclose that the 3rd magnet (strikebox magnet assembly) comprises a plurality of magnets with alternated polarities.
Gordon teaches that it is well known in the art to provide a fist magnet assembly that consist of a 1st plurality of the first magnets (S’) and a plurality of second magnets (N’), and wherein the plurality of first magnets and the plurality of second magnets alternate along a movement axis. The first magnet assembly interact with a strike magnet assembly that also consist of a 1st plurality of the first magnets (S) and a plurality of second magnets (N), and wherein the plurality of first magnets and the plurality of second magnets alternate along a movement axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 1st magnet assembly described by Miyai, as modified by Miyamoto, interacting with a strike magnet assembly consisted of a plurality of magnets, as taught by Gordon, in order to add more magnetic securement.
Allowable Subject Matter
Claims 6, 15 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 8, 16 and 23 will also be allowed since the claims depend from claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 1, 2022